 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL FOUST,                                       No. 2:16-cv-2731 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    O. KUKU-OJO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed a request, dated June 12, 2019, that appears to seek a court

19   order directing the California Department of Corrections and Rehabilitation (CDCR) to account

20   for plaintiff’s May 21 and 28, 2019 letters to the court. ECF No. 67. Plaintiff believes that these

21   letters are missing or have been delayed by the CDCR. Id. On June 6 and 7, the court received

22   plaintiff’s letters requesting a health evaluation by an outside medical provider, appointment of

23   counsel, and clarification. ECF Nos. 64, 65. On June 11, 2019, the court denied plaintiff’s

24   requests for an exam and counsel, and provided the requested clarification. ECF No. 66.

25          Plaintiff is advised that the court will not always be able to rule on his motions

26   immediately, either because of the need for a response from the other side or due to this court’s

27   heavy caseload. The Eastern District of California maintains one of the heaviest caseloads in the

28   nation, a significant portion of which is comprised of pro se inmate cases. This sometimes causes
                                                        1
 1   unavoidable delays in the resolution of individual matters. Accordingly, plaintiff should not
 2   interpret the lack of an immediate ruling as indication that he court has not received his
 3   submissions. The court further notes that plaintiff has filed numerous duplicative requests and
 4   miscellaneous documents in this case (e.g., ECF Nos. 60-62, 64, 65), which does nothing but
 5   further slow the court’s ability to address his case.
 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a court order (ECF
 7   No. 67) is denied.
 8   DATED: June 19, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
